DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 3 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 7, 8, 10-16, 18, 19 and 21-25 are pending for examination.
Claims 1-6, 9, 17 and 20 are canceled.
Claim 7 is currently amended.
Claim 25 is new.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 3 June 2022.
Amendments to the drawings have not been submitted with the amendment filed 3 June 2022.
Interview Summary
The reply filed on 3 June 2022 includes a complete and accurate record of the substance of the 2 June 2022 interview. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Rewrite claims 18 and 19 as follow:
18. (Currently Amended) The method of claim 7, wherein the transport box further comprises folding flaps and the open side is closed by folding said folding flaps over said open side.  
19. (Previously Presented) The method of claim 18, wherein after the open side is closed, the open side is secured by applying adhesive tape.
Explanation for Examiner’s Amendment
Claims 18 and 19 have been amended to change the term “closable opening” to --open side-- in order to make use of consistent terminology.  The term “closable opening” was deleted from claim 7 and replaced with --open side--.
Allowable Subject Matter
Claims 7, 8, 10-16, 18, 19 and 21-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 7: the subject matter of the method for packaging articles to be transported is allowable over the prior art because of the combination of method step limitations set forth in the claim and their relationship to one another. 
Claim 7 includes the following limitations which, in combination with the other limitations of claim 7, are what make the claim allowable over the prior art, as the subject matter of claim 7 is neither taught or suggested by the prior art:
“c) providing a transport box that is open on sides both toward and opposite the base plate over the at least one article to be transported, wherein the transport box is placed on the base plate in such a manner that the transport box together with the base plate forms an interior of a transport packaging unit which receives the at least one article to be transported;
d) inserting, through the open side of the transport box that is opposite the base plate, at least one spacer into the interior between the at least one article to be transported and at least one inside wall of the transport box; 
e) closing the open side of the transport box that is opposite the base plate after inserting the at least one spacer”.
While each of these limitation is found in the prior art, individually, the combination of these limitations along with the other limitations of the claim are what make the claim allowable.
It is noted that the Olsen reference (US 4027794) discloses a transport box that is considered to be open on sides both toward and opposite the base plate (flat plat on top of pallet 31) over the at least one article (11, 12, 17) to be transported, wherein the transport box is placed on the base plate in such a manner that the transport box together with the base plate forms an interior of a transport packaging unit which receives the at least one article to be transported (fig. 3).  However, the Olsen reference does not disclose the steps “d) inserting, through the open side of the transport box that is opposite the base plate, at least one spacer into the interior between the at least one article to be transported and at least one inside wall of the transport box; e) closing the open side of the transport box that is opposite the base plate after inserting the at least one spacer” as now recited in the claim.
It is noted that the Pawel Packaging & Logistics reference (AT 11353) discloses the step of inserting, through the open side of the transport box (2) that is opposite the base plate (3), at least one spacer (9) into the interior between the at least one article (not shown) to be transported and at least one inside wall (10) of the transport box (2), and closing the open side of the transport box (2) that is opposite the base plate (3) after inserting the at least one spacer (9). 
However, there would have been no motivation for a skilled artisan to have modified the Olsen method of packaging in order to included the steps of d) inserting, through the open side of the transport box that is opposite the base plate, at least one spacer into the interior between the at least one article to be transported and at least one inside wall of the transport box;  and e) closing the open side of the transport box that is opposite the base plate after inserting the at least one spacer, without resorting to relying on the applicant’s own disclosure for some suggestion as to why the steps should be incorporated into the Olsen method.  A review of Olsen reveals that there is no reason to incorporate a spacer between the at least one article and the side wall since in Olsen there is already a housing section (11) for the cylindrical unit (17).  The housing section (11) is also disclosed as being on the unit (17) when the box is placed over the abutting, housing sections (11, 12) (col.3, lines 7-9) and the unit (17).  Additionally, if the housing section (11) of Olsen is considered to read on the claimed spacer, it is pointed out that the housing section (11) is not disclosed as being inserted through the open side of the transport box opposite to the base.
As the Olsen reference does not need or require a spacer, a skilled artisan would have had no reason to incorporate the steps of d) inserting, through the open side of the transport box that is opposite the base plate, at least one spacer into the interior between the at least one article to be transported and at least one inside wall of the transport box; e) closing the open side of the transport box that is opposite the base plate after inserting the at least one spacer.  
Any modification to the Olsen method of packaging to arrive at the claimed subject matter would have required a reworking of the structure used in the method and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of applicant’s disclosure.
Claim 7 now includes a combination of steps which are in a clear order of progression as to the sequence of the steps.  The combination of method steps set forth in claim 7 is not disclosed or suggested by the prior art.
Finally, while various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        16 June 2022